Exhibit 10.7

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered
into effective as of the 4 day of November, 2005, by and between
PRUDENTIAL-BACHE/WATSON & TAYLOR, LTD.-2, a Texas limited partnership
(“Seller”), and RECYCLAND, LLC, a Delaware limited liability company or its
designee (“Buyer”). For purposes hereof, Seller and Buyer shall be referred to
herein from time to time individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

A. WHEREAS, Seller is the owner of certain real property, together with
improvements erected thereon, located at 9244 East Hampton Drive, Capitol
Heights, Maryland and more particularly described on Exhibit A hereto, and
commonly known as the Central Hampton Business Park; and

 

B. WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller said real property and other assets related thereto, all on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Buyer and Seller intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for purposes of this Agreement the terms set forth below shall have the
following meanings:

 

1.1 “Agency” or “Agencies” means, individually and collectively, any federal,
state or local governmental or regulatory agency, body, board, commission or
other political entity having environmental jurisdiction over the Real Property
under any Environmental Law, including without limitation, the Maryland
Department of the Environment.

 

1.2 “Bill of Sale” means a bill of sale for the Property in the form of Exhibit
B attached hereto, duly conveying all of the Property other than the Real
Property to Buyer.

 

1.3 “Cash Equivalent” means a wire transfer of funds or other good and
immediately available federal funds.

 

1.4 “Closing” means the closing for the conveyance of the Property from Seller
to Buyer, which shall occur when the conditions precedent to Closing set forth
in Section 5.1 and 5.2 are satisfied.

 

1.5 “Closing Date” means the date which is the earlier to occur of
(i) twenty-four (24) days after the Contingency Date, or (ii) November 17, 2005,
unless such date is extended under the provisions of this Agreement.

 

1.6 “Contingency Date” means that date which is the earlier to occur of (i)
twenty-one (21) days after the execution of this Agreement, or (ii) one business
day before the Closing Date.

 

1.7 “Deed” means a special warranty deed for the Property duly conveying fee
simple title from Seller to Buyer.



--------------------------------------------------------------------------------

1.8 “Deposit” means the sum of Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) to be paid by Buyer to Escrow Holder within one (1) business day
after the date of this Agreement in accordance with Section 3.1.1, together with
all interest earned thereon.

 

1.9 “Environmental Conditions” shall have the meaning as defined in
Section 10.2.2 hereof.

 

1.10 “Environmental Law” means, individually or collectively, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601, et. seq.; the Resource Conservation and Recovery Act of 1976, 42
U.S.C. Section 6901 et. seq.; the Toxic Substances Control Act, 15 U.S.C.
Section 2601, et. seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
1801, et. seq.; the Federal Water Pollution Prevention and Control Act, 33
U.S.C. Section 1251, et. seq.; and the Oil Pollution Act of 1990, Pub. L.
101-380, August 18, 1990, and comparable state and local laws, as said laws may
be supplemented or amended from time to time, the regulations now or hereafter
promulgated pursuant to said laws and any other federal, state, county or local
law, statute, rule, regulation or ordinance currently in effect or subsequently
enacted, promulgated or adopted that relates to the use, storage, disposal,
presence, cleanup, transportation or release or threatened release into the
environment of Hazardous Materials.

 

1.11 “Environmental Work” shall have the meaning as defined in Section 10.1.3
hereof

 

1.12 “Escrow” means an escrow to be opened with Escrow Holder within three
(3) business days after the date of this Agreement.

 

1.13 “Escrow Holder” means the Title Company having an address at:

Village Settlements, Inc.

Law Offices of Hirschel, Savitz, Parker & Hollman, P.A.

7207 Hanover Parkway, Suite D

Greenbelt, MD 20770

Attn.: David D. Hahn, Esq.

 

1.14 “Governmental Closure Document” means with respect to the Property, a
written determination by the applicable Agency, that based upon its evaluation
of the Environmental Conditions and any Environmental Work performed with
respect thereto, no Environmental Work is required, or where Environmental Work
has occurred, that the Environmental Work was performed in accordance with
applicable Requirements to the reasonable satisfaction of such Agency, and
imposing any additional conditions or restrictions on any areas of concern or on
the Property, as applicable, including without limitation, continued groundwater
monitoring or engineering, institutional controls or land use controls.

 

1.15 “Hazardous Material” means any hazardous substance, pollutant or
contaminants, petroleum products, asbestos containing materials, toxic
substance, hazardous waste, hazardous material, and by products or progeny of
any of the foregoing, or such similar term as defined or used in any
Environmental Law applicable to the Property, as said laws have been or may be
hereafter supplemented or amended, and the regulations promulgated pursuant to
said laws.

 

1.16 “Improvements” means any and all buildings, structures, systems,
facilities, fixtures, fences and parking areas located on any of the Real
Property as of the date of this Agreement.

 

1.17 “Inspections” shall have the meaning set forth in Section 4.2 hereof.

 

1.18 “Insurance Policy” shall have the meaning set forth in Section 11 hereof.

 

2



--------------------------------------------------------------------------------

1.19 “Major Casualty/Condemnation” means:

 

(a) any condemnation or eminent domain proceedings that occur after the date
hereof, if and only if the portion of the Property that is the subject of such
proceedings has a value in excess of Five Hundred Thousand and 00/100 Dollars
($500,000), as reasonably determined by Seller and Buyer; and

 

(b) any casualty that occurs after the date hereof, if and only if either
(i) the casualty is an uninsured casualty and Seller, in its sole and absolute
discretion, does not elect to cause the damage to be repaired or restored or
give Buyer a credit at Closing for such repair or restoration, or (ii) the
portion of the Property that is damaged or destroyed has a cost of repair that
is in excess of Five Hundred Thousand and 00/100 Dollars ($500,000), as
reasonably determined by both Parties.

 

1.20 “Official Records” means, with respect to the Property, the official
records for the recording of deeds to real estate in Prince Georges County,
Maryland and personal property records, if any, found in the official records of
the Maryland State Department of Assessments and Taxation.

 

1.21 “Other Assets” means, collectively, all tangible or intangible assets
located at the Real Property or otherwise relating to the Property in the
possession or reasonable control of Seller at the time of Closing, including but
not limited to (a) copies of any reports relating to the Property, (b) the
Permits, (c) the Improvements, and (d) all other items of fixtures or personal
property.

 

1.22 “Permitted Exceptions” shall mean and include all of the following, subject
to the rights of Buyer to object to matters of title and survey pursuant to
Section 4.1 hereof and the right of Buyer to terminate this Agreement pursuant
to Section 4.4 hereof: (a) applicable zoning and building ordinances and land
use regulations, (b) all covenants, conditions, easements, restrictions, and
other matters of record affecting title to the Property, except to the extent
that the same are caused or created by Seller in violation of the terms of
Section 4.1, (c) such state of facts as would be disclosed by a physical
inspection of the Property, (d) the lien of taxes and assessments not yet due
and payable, (e) any exceptions caused by Buyer, (f) the rights of the tenants
under the Leases, (g) any matters about which Buyer knows or is deemed to know
prior to the Contingency Date, and (h) any matters deemed to constitute
additional Permitted Exceptions under Section 4.1 hereof. Notwithstanding any
provision to the contrary contained in this Agreement, any or all of the
Permitted Exceptions may be omitted by Seller in the Deed without giving rise to
any liability of Seller, irrespective of any covenant or warranty of Seller that
may be contained in the Deed (which provisions shall survive the Closing and not
be merged therein).

 

1.23 “Property” means, collectively, the Real Property and the Other Assets.

 

1.24 “PTR” shall have the meaning set forth in Section 4.1 hereof.

 

1.25 “Purchase Price” means the amount of Four Million and 00/100 Dollars
($4,000,000.00), less the total premium and applicable surplus lines taxes, for
the Insurance Policy and such other reductions and apportionments expressly set
forth in this Agreement.

 

1.26 “Real Property” means, collectively, the real property described on Exhibit
A attached hereto, together with all right, title and interest of Seller in and
to the Improvements and all privileges, entitlements, easements, rights and
appurtenances thereto including, without limitation, all development rights, air
rights, water, water rights, mineral rights and water stock relating to such
real property and all right, title and interest of Seller in and to any streets,
alleys, passages, watercourses, other easements, and other rights-of-way or
appurtenances included in such Real Property as of Closing, the reversions and
remainders owned by the Seller which are part of the real property described in
Exhibit A, and all the estate, right, title, interest, property, possession,
claim and demand whatsoever, in law and in equity, owned by Seller in and to the
foregoing and any part thereof.

 

3



--------------------------------------------------------------------------------

1.27 “Seller-Allocated Amounts” shall mean, collectively:

 

(a) with respect to any condemnation or eminent domain proceedings with respect
to any portion of the Property that occurs after the date hereof, (i) the costs,
expenses and fees, including reasonable attorneys’ fees, expenses and
disbursements, incurred by Seller in connection with obtaining payment of any
award or proceeds in connection with any such condemnation or eminent domain
proceedings, and (ii) any portion of any such award or proceeds that is
allocable to loss of use of the Property prior to Closing; and

 

(b) with respect to any casualty to any portion of the Property that occurs
after the date hereof, (i) the costs, expenses and fees, including reasonable
attorneys’ fees, expenses and disbursements, incurred by Seller in connection
with the negotiation and/or settlement of any casualty claim with an insurer
with respect to the Property, (ii) the proceeds of any rental, loss, business
interruption or similar insurance that are appropriately allocable to the period
prior to the Closing Date, and (iii) the reasonable and actual costs incurred by
Seller in stabilizing and/or repairing the Property following a casualty.

 

1.28 “Survey” means, with respect to the Property, the survey, if any, prepared
pursuant to Section 4.1 hereof.

 

1.29 “Title Company” means Village Settlements Inc., as agent for a nationally
recognized title insurer reasonably acceptable to Buyer and Seller, including
without limitation, Lawyer’s Title Insurance Corporation, Commonwealth Land
Title Insurance Company, Chicago Title Insurance Corporation, Ticor Title
Insurance Company or First American Title Insurance Company.

 

1.30 “Title Documents” means, collectively, all of the documents referenced in
the PTR for the Property (as well as any supplement to the PTR) including,
without limitation, by reference in any document referenced in the PTR or
supplemented PTR.

 

1.31 “Title Policy” means, with respect to the Property, an ALTA extended
coverage owner’s policy of title insurance together with endorsements and
extended coverages as may be requested by Buyer, issued by the Title Company and
insuring Buyer as owner of the Property.

 

2. Purchase and Sale. Seller agrees to sell to Buyer, and Buyer agrees to
purchase, the Property upon the terms and conditions set forth in this
Agreement, for the Purchase Price, which shall be paid by Buyer to Seller,
subject to the prorations, reductions and credits hereinafter set forth. In
addition to the Purchase Price, a material portion of the consideration being
provided by Buyer in connection with this transaction is (a) Buyer’s agreement
to perform Environmental Work as provided in Sections 10.2.2, 10.2.3 and 10.2.4
hereof and (b) Buyer’s agreement to purchase the Property in its “as is”
condition as provided in Section 11 hereof.

 

3. Consideration.

 

3.1 Deposit.

 

3.1.1 Delivery by Buyer. Within one (1) business day after the date of this
Agreement, Buyer shall deliver to Escrow Holder by Cash Equivalent the Deposit.
Escrow Holder shall hold the Deposit in escrow in an interest-bearing account
with a banking institution acceptable to Buyer and Seller.

 

3.1.2 Disposition of Deposit. In the event this Agreement is not terminated
pursuant to the terms hereof on or before the Contingency Date, the Deposit
shall become non-refundable to Buyer on the Contingency Date except as otherwise
expressly provided for in Sections 4.1, 6.1 and 12 hereof. In the event this
Agreement is terminated for any reason on or before the Contingency Date, the
entire Deposit (including all interest thereon) shall be fully refunded to Buyer
by Escrow Holder. At Closing, the entire Deposit (including all interest
thereon) shall be paid to the Seller and shall be credited to the payment of the
Purchase Price.

 

4



--------------------------------------------------------------------------------

3.2 Purchase Price. At least one (1) business day prior to the Closing Date,
Buyer shall deliver the Purchase Price (less the amount of the Deposit already
held by Escrow Holder) to Escrow Holder in the form of Cash Equivalent. Such sum
shall be payable to Seller by Cash Equivalent through Escrow at Closing.

 

4. Buyer’s Due Diligence. Beginning on the date hereof and continuing through
the Contingency Date, Buyer shall have the right to conduct its due diligence as
to the Property and the transaction contemplated herein.

 

4.1 Conditions of Title; Survey.

 

(a) Buyer may, at its option, obtain at its sole cost and expense, a preliminary
title report and title insurance commitment for the Property (collectively, the
“PTR”) prepared by the Title Company, together with legible copies of all Title
Documents. Notwithstanding anything to the contrary contained herein Buyer shall
have twenty nine (29) days after the date of this Agreement, but in no event
later than five (5) days prior to the Closing Date (the “Title Objection Date”)
to give Seller and Escrow Holder written notice of Buyer’s disapproval of any
matters listed on the PTR or shown on any Survey of the Property that Buyer may
elect to obtain at its sole cost and expense (the “Title Objection Notice”). If
Buyer disapproves any matters listed on the PTR or shown on the Survey prior to
the Title Objection Date, Seller may, but shall not be obligated to, cure such
objections or agree that it will cure such objections prior to Closing and
Seller shall send written notice to Buyer of its election on or before a date
that is two (2) days following the Title Objection Date. In the event Seller
elects to cure any objection contained in the Title Objection Notice and is
unable, after good faith commercially reasonable efforts, to complete such cure
prior to Closing, Seller may elect, by written notice to Buyer and Escrow
Holder, to extend the Closing for up to thirty (30) days in order to complete
such cure. Notwithstanding the foregoing, Seller’s failure to make any election
regarding the contents of any Title Objection Notice shall be deemed to be an
election not to cure the title objections referenced therein.

 

(b) Notwithstanding anything contained herein to the contrary, if any new title
exception, covenant, condition, restriction, reservation, easement or right of
way affecting the current or future use and occupancy of the Property becomes of
record after the effective date of the PTR and such new exception is not
otherwise a Permitted Exception and arises directly or indirectly out of
Seller’s acts as the owner of the Property (each, a “New Exception”), Seller
shall cure such New Exception prior to Closing; provided, however, Seller shall
have the right to extend the Closing for a period up to thirty (30) days by
providing written notice thereof to Buyer if Seller is unable, after good faith
commercially reasonable efforts, to cure such New Exception. With respect to all
other new title exceptions, covenants, restrictions, reservations and easements
that become of record after the effective date of the PTR and which do not
constitute New Exceptions hereunder, Buyer shall have five (5) days from the
date that Buyer learns of the existence of such New Exception to provide Seller
with a Title Objection Notice relating thereto and Seller shall have three
(3) business days from the date of its receipt of such Title Objection Notice to
elect to cure or not to cure the New Exception, and, if applicable, the Closing
Date shall be extended to allow for such additional notice and cure periods.
Notwithstanding the passage of the Contingency Date or the Title Objection Date,
in the event that Seller elects not to cure such New Exception, Buyer shall have
the right to terminate this Agreement by delivering written notice thereof to
Seller and Escrow Holder within two (2) days of the date of Seller’s election
pursuant to the preceding sentence where upon the Deposit, plus interest, shall
be returned to Buyer. If Buyer fails to terminate this Agreement as aforesaid,
then such New Exception shall be deemed to constitute a Permitted Exception
hereunder. In the event Seller elects to cure the new Exception, Seller shall
have the right, upon written notice to Buyer and Escrow Holder, to extend the
Closing Date for a period of up to sixty (60) days in order to effectuate and
implement such cure. Notwithstanding the foregoing, Seller’s failure to make any
election regarding whether to cure such New Exception shall be deemed to be an
election not to cure the New Exception.

 

4.2 Inspections. Subject to the limitations set forth in this Section 4.2, Buyer
shall, at Buyer’s sole cost and expense, have the right to make, or cause to be
made, such inspections (including, without limitation, surveys, studies,
inspections and investigations) (collectively, “Inspections”) of the Property on
or before the Contingency Date as shall be deemed necessary, desirable or
appropriate by Buyer. Notwithstanding the

 

5



--------------------------------------------------------------------------------

foregoing or anything to the contrary contained herein, the Inspections shall
not include any invasive soil or groundwater sampling or testing; provided,
however, that Buyer may conduct aboveground testing on existing structures on
the Property for lead-based paint and may conduct an asbestos survey of the
aforesaid structures. Buyer may contact tenants at the Property and Seller’s
property manager for the Property on or before the Contingency Date but shall
coordinate all such contact with Seller and ensure that a representative of
Seller is provided with an opportunity to be present at or otherwise
participates in any such contacts or discussions. In the event that the
Inspections result in any disturbance of the physical condition of the Property
or any portion thereof, Buyer shall immediately, at its sole cost and expense,
restore the Property to its previous condition.

 

4.3 Documents, Files and Records. Within five (5) days after the date of this
Agreement, Seller shall make available to Buyer for Buyer’s review at the
Property and shall continue to make available to Buyer for Buyer’s review until
the Contingency Date, the following (collectively, the “Documents”) to the
extent the same are in Seller’s reasonable possession or control:

 

(a) All permits, licenses or governmental approvals issued by any governmental
agency or authority in connection with the operation of the Property and the
Improvements (collectively, the “Permits”).

 

(b) Any monitoring or sampling reports, test results, environmental reports or
data, and all correspondence with Agencies or other documents or materials
concerning the environmental condition of the Property or the Improvements,
including without limitation, Seller’s files with respect to the RAP, the ATC
Contract and the ongoing Environmental Work (the “Environmental Files”).

 

(c) Any and all leases for space at the Property that are in effect as of the
date of this Agreement (the “Leases”) as more specifically identified on
Exhibit G attached hereto and made a part hereof, together with any
correspondence provided to tenants thereunder.

 

(d) Any and all service or maintenance agreements relating to the Property or
the Improvements in effect as of the date of this Agreement (the “Service
Contracts”) and any and all files, books and records (except for proprietary
financial records) maintained by Seller relating to the ownership, use,
management and maintenance of the Property.

 

(e) A certified rent roll for the Property from Watson & Taylor Management,
Inc., the property manager for the Property, which shows, to the actual
knowledge of Seller and Watson & Taylor Management, Inc., the tenants at the
Property, the monthly rents paid by each and whether any of the tenants are in
default of their monetary obligations under such leases (the “Rent Roll”).

 

4.4 Limited Disclaimer. Buyer acknowledges that the Documents are being provided
by Seller as a courtesy to Buyer. Except for Seller’s covenant to make available
to Buyer all Documents in the reasonable possession or control of Seller, Buyer
hereby acknowledges and agrees that Seller has not made and does not make any
representation or warranty regarding the truth, accuracy or completeness of the
Documents or the sources thereof and Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of the Documents.

 

4.5 Termination Prior to Contingency Date. Buyer shall have the right,
exercisable in Buyer’s sole and absolute discretion at any time on or prior to
the Contingency Date, to terminate this Agreement for any reason or no reason
whatsoever. If Buyer shall, on or prior to the Contingency Date, deliver written
notice of termination of this Agreement to Seller and Escrow Holder, then this
Agreement shall automatically terminate, Escrow shall be canceled, Buyer shall
be entitled to an immediate return of all of the Deposit, together with any
interest accrued thereon, and Buyer and Seller shall have no further obligations
to each other hereunder, except as otherwise expressly set forth herein. Subject
only to the express limitations of Section 4.1 hereof, Buyer’s failure to
terminate this Agreement on or before the Contingency Date shall constitute an
express waiver of such right of

 

6



--------------------------------------------------------------------------------

termination and acknowledgement by Buyer that the physical and environmental
aspects of the Property, including without limitation, Seller’s title to the
Property, are entirely satisfactory to Buyer in all respects.

 

4.6 Indemnification. Buyer hereby agrees to indemnify, defend and hold Seller
and its officers, directors and employees harmless from and against any and all
liens, claims, causes of action, damages (including consequential and punitive
damages) and liabilities (collectively, “Claims”) arising in any way out of or
in connection with Buyer’s Inspections, except to the extent such Claims arise
directly out of Seller’s negligence or willful misconduct; provided, however,
Buyer shall not be liable hereunder for additional Environmental Conditions (as
hereinafter defined) discovered during Buyer’s Inspections or for Environmental
Work (as hereinafter defined) required by any Agency as a result of Buyer’s
Inspections unless Buyer, in the process of conducting such Inspections,
exacerbates existing Environmental Conditions or otherwise through its acts or
omissions disturbs or changes the quality or character of such existing
Environmental Conditions. Buyer’s obligations pursuant to this Section 4.6 shall
survive any termination of this Agreement.

 

5. Closing. The Closing shall be held by escrow on the Closing Date unless
otherwise agreed in writing by Buyer and Seller.

 

5.1 Conditions Precedent to Buyer’s Obligations. Buyer’s obligations to close
Escrow and purchase the Property pursuant to the terms hereof shall be
conditioned on the fulfillment of each of the following conditions on the date
herein specified. Upon the completion of Closing, all conditions set forth in
this Section 5.1 shall be deemed to have been either satisfied or waived.

 

5.1.1 This Agreement has not been terminated pursuant to any provision hereof.

 

5.1.2 Seller has deposited or caused to be deposited, into Escrow the Deed, duly
executed and acknowledged by Seller, conveying title to the Real Property to
Buyer.

 

5.1.3 Seller has delivered to Escrow Holder an affidavit of title for the
Property in a form customarily required for real estate closings in Maryland and
reasonably acceptable in form and substance to the Title Company, duly executed
by Seller.

 

5.1.4 Seller has delivered to Escrow Holder a Bill of Sale in the form of
Exhibit B attached hereto and made a part hereof with respect to the personal
property located at the Property that is owned by Seller and used in connection
with the operation of the Property, duly executed by Seller.

 

5.1.5 Seller has delivered to Escrow Holder a certificate of non-foreign status,
in the form attached hereto as Exhibit C, duly executed by Seller.

 

5.1.6 Seller has delivered to Escrow Holder an Assignment of Rights and Permits,
Licenses, Service Contracts and Other Intangibles in the form of Exhibit D
hereto with respect to the Property (the “Assignment of Rights and Permits”) and
an Assignment of Leases, Rents and Other Income with respect to the Property in
the form of Exhibit E attached hereto (the “Assignment of Leases”), each duly
executed by Seller.

 

5.1.7 Seller has delivered to Escrow Holder a consent of Prudential Bache
Properties, Inc., as the general partner of Seller, authorizing and directing
Seller to enter into this Agreement and consummate the transactions contemplated
hereby.

 

5.1.8 Seller’s representations and warranties set forth in Article 7 of this
Agreement are true and correct as of the time made and on the Closing Date.

 

5.1.9 At Closing, Seller has provided a schedule to the closing statement
showing a true and correct accounting of all Tenant Deposits to the best of
Seller’s knowledge.

 

7



--------------------------------------------------------------------------------

5.1.10 Seller has delivered to Escrow Holder the binder for the Insurance
Policy, which shall be effective as of the Closing.

 

5.1.11 Seller has delivered to Buyer, no more than three (3) days before
Closing, an updated Rent Roll for the Property, which shall include a
representation from Buyer and Watson and Taylor Management, Inc. that no further
rents will be collected prior to the Closing Date.

 

5.1.12 The EMG Agreement has been fully executed by Buyer and EMG and contains a
guaranteed maximum price equal to or less than $725,000.

 

5.2 Conditions Precedent to Seller’s Obligations. Seller’s obligations to close
Escrow and sell the Property pursuant to the terms hereof shall be conditioned
on the fulfillment of each of the following conditions on the date herein
specified. Upon the completion of Closing, all conditions set forth in this
Section 5.2 shall be deemed to have been either satisfied or waived.

 

5.2.1 This Agreement has not been terminated pursuant to any provision hereof.

 

5.2.2 Buyer has deposited into Escrow the Purchase Price, together with such
additional sums as may be required to pay Buyer’s share of closing costs and
expenses, as adjusted by the net prorations, reductions and credits hereunder,
for disbursement as provided herein.

 

5.2.3 Buyer has delivered to Escrow Holder, as applicable, original counterparts
of the Bill of Sale, the Assignment of Rights and Permits, the Assignment of
Leases and the As-Is Certificate and Agreement, all duly executed by Buyer.

 

5.2.4 Buyer has delivered to Escrow Holder unanimous consents of all of the
members of Buyer, if applicable, authorizing and directing Buyer to enter into
this Agreement, consummate the transactions contemplated hereby, perform its
obligations hereunder and execute and deliver any and all documents necessary or
appropriate to accomplish the foregoing, or such other evidence of Buyer’s
authority as may be reasonably requested by Seller or the Title Company.

 

5.2.5 Buyer’s representations and warranties in this Agreement are true and
correct as of the time made and on the Closing Date.

 

5.2.6 Buyer has not defaulted on or otherwise breached its obligations under
this Agreement.

 

5.2.7 Buyer and EMG have executed and delivered the EMG Agreement, which EMG
Agreement contains a guaranteed maximum price equal to or less than $725,000,
and have delivered a copy thereof to Seller and Escrow Holder.

 

5.3 Payment of Closing Costs. Seller shall pay the cost of the Insurance Policy
and all applicable surplus lines taxes as a credit against the Purchase Price
hereunder. Buyer shall pay the cost of recording of the Deed, the Assignment of
Leases and any mortgage obtained by Buyer in connection with the purchase of the
Property. Buyer shall pay the cost of the Title Policy and Survey. Each Party
shall pay its own attorneys’ fees and costs. Seller and Buyer shall each pay
one-half ( 1/2) of the documentary and stamp taxes and realty transfer taxes in
connection with the transaction and one-half ( 1/2) of any escrow fee charged by
Escrow Holder in connection with the transactions contemplated hereunder. All
other charges, fees and expenses shall be paid by the Party incurring the same.

 

5.4 Prorations. Subject to the other provisions of this Section 5.4, rents
(including any prepaid rents set forth on Exhibit F-1 to be delivered by Seller
at Closing), property taxes, utility charges and charges under Service Contracts
for the Property will be prorated as of 11:59 p.m. on the day immediately
preceding Closing.

 

8



--------------------------------------------------------------------------------

The total amount of all security deposits held by Seller in connection with any
Leases shall be assigned and credited to Buyer at Closing and shall be reflected
on the closing statement. Not less than three (3) business days prior to the
Closing Date, Escrow Holder shall submit to Buyer and Seller for their approval
a tentative closing statement showing the categories and amounts of all
prorations proposed. Prior to the Closing Date, the Parties shall approve a
final closing statement which shall be prepared by Escrow Holder. Any rents
received post-closing are the property of the Buyer.

 

5.4.1 Property Taxes. All real and personal property and ad valorem taxes, if
any, whether payable in installments or not, including without limitation, all
supplemental taxes attributable to the period prior to Closing for the tax year
in which Closing occurs, shall be prorated as of the date of Closing, based on
the latest available tax rate and assessed valuation. If the amount of any
installment of real property taxes is not known as of the time of Closing, then
a proration shall be made by the Parties based on the last available real estate
tax bill for the Property.

 

5.4.2 Utility Charges. All utility charges shall be prorated as of Closing and
Seller shall obtain a final billing therefor. All utility security deposits, if
any, shall be retained by Seller.

 

5.4.3 Service Contracts. All amounts payable under Service Contracts assumed by
Buyer or agreements relating to the Property shall be prorated as of Closing.
Buyer shall advise Seller on or before the Contingency Date whether it desires
for any such contracts or agreements to survive Closing, and any and all such
contracts or agreements not so identified by Buyer shall be terminated by Seller
effective as of Closing; provided, however, that any charges or fees associated
with the termination of such Service Contracts shall be paid by Seller and
reflected accordingly on the closing statement. At Closing, Buyer shall assume
all Service Contracts not otherwise required to be terminated hereunder.

 

6. Remedies on Failure to Close.

 

6.1 Failure to Close by Seller. IN THE EVENT THAT SELLER SHOULD FAIL TO CLOSE
THE TRANSACTIONS CONTEMPLATED HEREIN FOR ANY REASON, EXCEPT DUE TO BUYER’S
BREACH OR DEFAULT OR THE FAILURE OF BUYER TO SATISFY ANY OF THE CONDITIONS TO
SELLER’S OBLIGATIONS SET FORTH HEREIN, BUYER SHALL, AS ITS SOLE AND EXCLUSIVE
REMEDY HEREUNDER, BE PERMITTED TO (1) TERMINATE THIS AGREEMENT BY WRITTEN NOTICE
THEREOF TO SELLER AND ESCROW HOLDER, IN WHICH EVENT THE DEPOSIT AND ALL INTEREST
ACCRUED THEREON SHALL BE FORTHWITH RETURNED TO BUYER BY ESCROW HOLDER, WHICH
DEPOSIT SHALL CONSTITUTE LIQUIDATED DAMAGES FOR SUCH BREACH, IT BEING UNDERSTOOD
AND AGREED BY BUYER AND SELLER THAT ACTUAL DAMAGES ARE TOO SPECULATIVE,
DIFFICULT AND UNCERTAIN TO BE CALCULATED OR (2) SEEK SPECIFIC PERFORMANCE OF
THIS AGREEMENT IN A COURT OF COMPETENT JURISDICTION. NO DELAY OR OMISSION IN THE
EXERCISE OF ANY RIGHT OR REMEDY SHALL IMPAIR SUCH RIGHT OR REMEDY OR BE
CONSTRUED AS A WAIVER OF ANY BREACH HEREOF. THE WAIVER BY BUYER OF ANY CONDITION
OR OF ANY SUBSEQUENT BREACH OF THE SAME OR ANY OTHER TERM, COVENANT OR CONDITION
HEREIN CONTAINED SHALL NOT BE DEEMED TO BE A WAIVER OF ANY OTHER CONDITION OR OF
ANY SUBSEQUENT BREACH OF THE SAME OR ANY OTHER TERM, COVENANT OR CONDITION
HEREIN CONTAINED.

 

BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS
OF THIS SECTION 6.1 AND BY THEIR INITIALS BELOW AGREE TO BE BOUND BY ITS TERMS.

 

Buyer’s Initials                                                              
Seller’s Initials       RW      

 

9



--------------------------------------------------------------------------------

6.2 Failure to Close by Buyer. IN THE EVENT BUYER SHOULD FAIL TO PERFORM ITS
OBLIGATIONS FOLLOWING THE CONTINGENCY DATE, EXCEPT DUE TO A BREACH OR DEFAULT BY
SELLER OR THE FAILURE OF SELLER TO SATISFY THE CONDITIONS PRECEDENT TO BUYER’S
OBLIGATIONS SET FORTH HEREIN, SELLER AS ITS SOLE AND EXCLUSIVE REMEDY HEREUNDER,
SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AND RECEIVE THE DEPOSIT PLUS
INTEREST ACCRUED THEREON, SUCH SUM BEING AGREED UPON AS LIQUIDATED DAMAGES FOR
THE FAILURE OF BUYER TO PERFORM THE DUTIES, LIABILITIES AND OBLIGATIONS IMPOSED
UPON IT BY THE TERMS AND PROVISIONS OF THIS AGREEMENT BECAUSE OF THE DIFFICULTY,
INCONVENIENCE AND UNCERTAINTY OF ASCERTAINING ACTUAL DAMAGES. NO DELAY OR
OMISSION IN THE EXERCISE OF THE REMEDY ACCRUING TO SELLER UPON ANY BREACH BY
BUYER UNDER THIS AGREEMENT SHALL IMPAIR SUCH REMEDY OR BE CONSTRUED AS A WAIVER
OF ANY SUCH BREACH THERETOFORE OR THEREAFTER OCCURRING. THE WAIVER BY SELLER OF
ANY CONDITION OR THE BREACH OF ANY TERM, COVENANT OR CONDITION HEREIN CONTAINED
SHALL NOT BE DEEMED TO BE A WAIVER OF ANY OTHER CONDITION OR OF ANY SUBSEQUENT
BREACH OF THE SAME OR ANY OTHER TERM, COVENANT OR CONDITION HEREIN CONTAINED.

 

BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS
OF THIS SECTION 6.2 AND BY THEIR INITIALS BELOW AGREE TO BE BOUND BY ITS TERMS.

 

Buyer’s Initials                                        
                     Seller’s Initials     RW        

 

7. Seller’s Representations and Warranties. Seller hereby makes the following
representations and warranties to Buyer:

 

7.1 Bankruptcy. Seller has not: (i) made a general assignment for the benefit of
creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets; or (iv) suffered the attachment or judicial seizure of all, or
substantially all, of its assets.

 

7.2 Due Authorization, Etc. Seller is a duly organized and validly existing
limited partnership under the laws of the State of Texas, is active and in
existence therein, with full power and authority to carry on its business as
currently conducted and where conducted. This Agreement and all agreements,
instruments and documents herein provided to be executed or to be caused to be
executed by Seller on or before Closing will be duly authorized, executed and
delivered by and binding upon Seller enforceable in accordance with its terms;
and Seller will have authority to enter into this Agreement and consummate the
transactions herein provided. Seller is authorized to do business in the State
of Maryland.

 

7.3 Actions, Suits and Proceedings. Other than as set forth on Exhibit F hereof,
Seller has not (i) received written notice of any outstanding violation of or
been charged with the violation of any material legal requirement, restriction,
condition, covenant or agreement affecting the Property which has not been
cured, or (ii) received written notice of any pending litigation relating to the
Property (“Asserted Claims”).

 

7.4 No Impediments to Performance. To the actual knowledge of Seller, Seller is
not a party to any material certificate, instrument, contract, deed of trust,
mortgage, indenture, agreement, covenant or other restriction, and there is no
provision in Seller’s Partnership Agreement, or any judgment, order, writ,
injunction, or decree of any court, governmental body or arbitrator, which would
prohibit or otherwise be breached or violated by the entering into, execution,
delivery or performance by Seller of this Agreement or the consummation of the
transactions contemplated hereby.

 

10



--------------------------------------------------------------------------------

7.5 No Condemnation. To the actual knowledge of Seller, Seller has not received
any written notice of any pending condemnation of any of the Property or any
portion thereof, including any right of access to the Property.

 

7.6 No Prepayment of Rents. As of the Closing Date and except as shall be set
forth on Exhibit F-1, which shall be delivered by Seller to Buyer at Closing and
attached to the Closing statement, to the actual knowledge of Seller, Seller
shall not have collected any rents more than thirty (30) days in advance.

 

7.7 Limitations on Seller Representations.

 

7.7.1 Knowledge. All of the Seller representations and warranties set forth in
this Article 7 are limited to the actual knowledge of Seller without independent
inquiry or investigation. As used herein and for the purposes of such Seller
representations and warranties, the “knowledge” of Seller shall mean the actual
(and not constructive) knowledge of Richard Pulido, Principal, Prudential
Mortgage Capital Company, Inc. and Tom Maxfield, Chief Operations Manager,
Watson & Taylor, Inc. (“Seller’s Representatives”), and no other party, person
or entity. Seller’s Representatives shall have no personal liability or
obligations under this Agreement.

 

7.7.2 Limitation of Liability. The representations and warranties made by Seller
in this Article 7 shall survive the Closing and shall not be merged therein
until December 31, 2005 (the “Survival Period”); provided, however, that in the
event that Buyer makes a claim for breach of a Seller representation or warranty
hereunder on or before December 31, 2005, then the Survival Period shall be
extended until the date that is one-hundred twenty (120) days after the Closing
Date. Seller shall only be liable to Buyer hereunder for a breach of a Seller
warranty with respect to which a claim is made by Buyer against Seller during
the Survival Period. Notwithstanding anything to the contrary contained herein,
the maximum aggregate liability of Seller for breaches of Seller representations
and warranties shall not exceed $250,000. Buyer hereby expressly waives,
relinquishes and releases any right or remedy available to it at law or in
equity, under this Agreement or otherwise, to make a claim for damages against
Seller or to terminate this Agreement or rescind the transaction contemplated
hereunder, as the result of any Seller representations or warranties being
untrue, inaccurate or incorrect, if (a) Buyer knew or is deemed to know that
such representation or warranty was untrue, inaccurate or incorrect at the time
of Closing, or (b) Buyer’s actual, out-of-pocket damages as a result of such
representation or warranty being untrue, inaccurate or incorrect are reasonably
estimated to be less than $15,000 in the aggregate.

 

8. Buyer’s Representations and Warranties.

 

8.1 Due Authorization, Etc. Buyer is a duly organized and validly existing
limited liability company under the laws of the State of Delaware, in good
standing therein, and has full power and authority to carry on its business as
currently conducted and where conducted. This Agreement and all agreements,
instruments and documents herein provided to be executed by Buyer on or before
Closing will be duly authorized, executed and delivered by and binding upon
Buyer and enforceable in accordance with its terms; and Buyer will have
authority to enter into this Agreement and consummate the transactions
contemplated herein.

 

8.2 No Impediments to Performance. Buyer is not a party to any material
certificate, instrument, contract, deed of trust, mortgage, indenture,
agreement, covenant or other restriction, and there is no provision in Buyer’s
formation documents or regulations, or any judgment, order, writ, injunction, or
decree of any court, governmental body or arbitrator, which would prohibit or
otherwise be breached or violated by the entering into, execution, delivery or
performance by Buyer of this Agreement or the consummation of the transactions
contemplated herein.

 

8.3 Broker. Both Buyer and Seller represent and warrant to each other that there
are no claims for brokerage commissions, finder’s fees or similar compensation
in connection with the transactions contemplated by this Agreement. Buyer hereby
agrees to and does indemnify Seller from and against any claims, demands,
losses, damages, liabilities and expenses arising from a breach of Buyer’s
representation set forth above, and

 

11



--------------------------------------------------------------------------------

Seller hereby agrees to and does indemnify Buyer from and against any claims,
demands, losses, damages, liabilities and expenses arising from a breach of
Seller’s representation set forth above.

 

8.4 Bankruptcy. Buyer has not: (i) made a general assignment for the benefit of
creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets; or (iv) suffered the attachment or judicial seizure of all, or
substantially all, of its assets.

 

9. Survival of Buyer Representations and Warranties. The representations and
warranties made by Buyer in this Agreement shall survive the recordation of the
Deed, the completion of Closing and delivery of title to the Property to Buyer.

 

10. Environmental. This Article 10 shall survive Closing.

 

10.1 Condition of Property.

 

10.1.1 Former Use. Buyer acknowledges that: (i) the former uses of the Property
involved dry cleaning activities which have resulted in Environmental
Conditions; (ii) Hazardous Materials have spilled, leaked, seeped or entered the
ground or groundwater and Hazardous Materials may still be present on, under or
about the Property; and (iii) Hazardous Materials are emitting hazardous vapors
into the buildings located on the Property in excess of acceptable limits
established by the Maryland Department of the Environment.

 

10.1.2 Remedial Action Plan. Buyer acknowledges that the Property is subject to
an approved Remedial Action Plan (“RAP”) under and pursuant to the Maryland
Voluntary Cleanup Program as set forth on Exhibit H attached hereto and made a
part hereof.

 

10.1.3 Environmental Work. As used herein, “Environmental Work” means
investigation, monitoring, active remediation, passive remediation, vapor
mitigation and risk assessment or other response required under applicable
Environmental Laws, as directed by the Maryland Department of the Environment or
as otherwise required to obtain a Governmental Closure Document and/or comply
with the terms of any such Governmental Closure Document. As used herein,
“Environmental Work” also expressly includes any financial assurance
requirements required to be posted with any Agency after Closing with respect to
the aforesaid remediation to be conducted by Buyer. Buyer acknowledges and
agrees that Seller currently has a $60,000 Letter of Credit posted with the
Maryland Department of the Environment for such financial assurance, and Buyer
shall replace the Seller’s Letter of Credit with alternate financial assurance
as of the Closing Date and shall cause the aforesaid Letter of Credit to be duly
returned to Seller for cancellation at Closing or as soon as possible
thereafter. In the event that a Letter of Credit for an amount exceeding $60,000
shall be required by the Maryland Department of the Environment prior to
Closing, then Buyer shall pay for the first five hundred dollars ($500.00) of
the aggregate costs and fees that Buyer incurs in obtaining the new Letter of
Credit, and any costs and fees exceeding $500 shall be paid by Seller as a
credit against the Purchase Price, up to a maximum credit of $500, whereupon all
remaining fees and costs shall be paid by the Buyer.

 

10.1.4 EMG Agreement. Concurrent with the Closing, Buyer shall enter into a
Services Agreement with EMG to carry out the remedial activities specified in
the Remedial Action Plan through and including the issuance of a Governmental
Closure Document (the “EMG Agreement”). The EMG Agreement shall further provide
that Seller shall be a third party beneficiary of the EMG Agreement and shall
have rights to enforce the same against EMG in the event that Buyer has
defaulted on its obligations under this Article 10. The terms and conditions of
the EMG Agreement shall be agreed upon by Buyer and Seller on or before the
Contingency Date and the same shall be reasonably acceptable to both Parties.
Notwithstanding the foregoing, the EMG Agreement shall provide for the
performance of all Environmental Work that may be necessary to obtain a
Governmental Closure Document. At the Closing, Seller shall pay, as a credit
against the Purchase Price to be reflected on the Closing Statement, or through
an escrow arrangement established by Seller at Closing, the

 

12



--------------------------------------------------------------------------------

full unpaid balance of the EMG Agreement, which amount shall not exceed
$725,000. Upon Closing, Seller shall and hereby does assign to Buyer all of its
rights and obligations under the EMG Agreement, if any (except for the right of
Seller to enforce the EMG Agreement as a third party beneficiary after a Buyer
default hereunder, which right is expressly reserved unto Seller), and Buyer
shall and hereby does assume all responsibility for the management and oversight
of EMG, performance under the EMG Agreement (except as expressly set forth
above) and implementation of the RAP. Any change orders, additional work
requirements, or other unforeseen costs associated with the RAP, or otherwise
charged by EMG, shall be the sole obligation of Buyer, and Buyer shall
indemnify, defend and hold harmless Seller with respect to any matters arising
from the EMG Agreement, except with respect to the payment of the unpaid balance
due at Closing.

 

10.2 Pre-Closing and Post-Closing Environmental Activities.

 

10.2.1 Pre-Closing Environmental Activities. Following the date of this
Agreement and prior to Closing, Seller shall continue to pay all amounts due
under and pursuant to the Services Agreement by and between Seller and ATC
Associates, Inc. (a copy of which shall be attached hereto as Exhibit H-1).

 

10.2.2 Post-Closing Environmental Activities. Upon Closing, Buyer shall assume,
perform, manage and otherwise discharge any and all obligations to perform
Environmental Work required with respect to any Environmental Conditions (as
hereinafter defined), including without limitation, the complete and timely
performance of the RAP, which is expressly assumed by Buyer. For purposes
hereof, “Environmental Conditions” shall mean any environmental conditions
including without limitation, the presence of Hazardous Materials, on, under or
migrating from the Real Property on or before the date of Closing, whether or
not the same are known to Buyer or Seller. The Buyer acknowledges and agrees
that the Property may require additional Environmental Work beyond the scope of
the RAP and expressly assumes all liability and responsibility therefor.

 

10.2.3 Notice of Change in Environmental Work. Notwithstanding anything to the
contrary contained herein, Buyer shall provide prompt written notice to Seller
of any Environmental Work beyond the scope of the current RAP that is or may
reasonably be anticipated by Buyer to be required by any Agency or other party.

 

10.2.4 Performance and Completion of Environmental Work. Except as otherwise
provided in this Agreement, Buyer shall perform all Environmental Work hereunder
at its sole cost and expense. Buyer shall provide a copy to Seller of any
correspondence with any Agency regarding the Governmental Closure Document or
other determination that no further Environmental Work is required immediately
upon receipt thereof by Buyer and provide the same to the Insurer as identified
below. Notwithstanding anything to the contrary contained herein, Buyer herein
covenants and agrees that (1) it shall fully comply with the terms of and shall
not terminate the EMG Agreement after Closing except with the advance written
consent of the Seller which shall not be unreasonably withheld, conditioned or
delayed, and (2) it shall not apply for “inculpable party” status under and
pursuant to the Maryland Department of the Environment Voluntary Cleanup
Program.

 

10.2.5 Indemnification by Buyer. On and after the Closing Date, Buyer agrees to
indemnify, hold harmless and defend Seller from and against any and all
liabilities, penalties, fines, suits, claims, demands, actions, losses,
expenses, investigation and remediation costs, causes of action, proceedings,
judgments, executions and reasonable costs of any kind or nature whatsoever
(including reasonable attorneys’ fees) arising out of: (1) the Environmental
Work; (2) the Environmental Conditions at the Property, which indemnification is
expressly intended to include all claims and demands for bodily injury and
property damage relating to the Environmental Conditions that may hereafter be
filed by any third party; and (3) the EMG Agreement, except as to Seller’s
obligations under 10.1.4. With respect to the defense of any matter for which
Seller is indemnified, Buyer retains the right to select counsel to conduct such
defense, which counsel shall be qualified and experienced in the applicable
field and have sufficient trial experience in the court in which the matter is
being tried and which counsel shall be approved by Seller, which approval shall
not be unreasonably withheld or denied. If Seller or Seller’s designee elects to
retain counsel in addition to counsel provided by Buyer in

 

13



--------------------------------------------------------------------------------

connection with any matter for which Seller or its designee claims
indemnification, the cost of such additional counsel shall be borne by Seller.
Notwithstanding anything to the contrary contained herein, Buyer shall have no
obligation to indemnify, defend or hold harmless Seller from and against the
matters set forth on Exhibit H-2 attached hereto and made a part hereof.

 

10.3 As a condition of Closing, Seller, with the cooperation of Buyer, shall
obtain an environmental insurance policy, which shall in all respects be
acceptable to both Buyer and Seller (the “Insurance Policy”. The Insurance
Policy shall be a pollution legal liability policy having a minimum term of at
least five (5) years and a minimum aggregate coverage limit of at least Five
Million and 00/100 Dollars ($5,000,000.00) and a “per incident” self-insured
retention of no more than $25,000. The insurance carrier and the terms and
conditions of the Insurance Policy shall be reasonably acceptable to Buyer;
provided, however, the Parties hereby acknowledge and agree that Seller shall
control the communications with and selection of the broker for the Insurance
Policy and the process of securing the same, and the terms and conditions of the
Insurance Policy shall be in all respects acceptable to Seller in its sole and
absolute discretion. Notwithstanding anything to the contrary contained herein,
both Buyer and Seller shall approve the terms and conditions of a binding
quotation for the Insurance Policy on or before a date that is five (5) days
prior to the Contingency Date.

 

10.4 Terms of Insurance. Seller shall be responsible for payment of the policy
premiums for the Insurance Policy and endorsements thereto at the Closing as a
credit against the Purchase Price, and Seller shall deliver binders of the
Insurance Policy evidencing their issuance to Buyer at Closing.

 

10.5 Deductibles. Buyer shall be responsible for paying all deductibles and any
self-insured retention amounts payable under the Insurance Policy.

 

11. As-Is, Where-Is, With All Faults Sale. As of the Closing, Buyer acknowledges
and agrees as follows:

 

(a) Buyer has conducted (or has waived its right to conduct) all such due
diligence as Buyer considered necessary or appropriate (including due diligence
with respect to Hazardous Materials or the environmental condition of the
Property, including the Environmental Conditions).

 

(b) The Property shall be sold, and Buyer shall accept possession of the
Property on the Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right
of setoff or reduction in the Purchase Price, except as otherwise expressly set
forth herein.

 

(c) Except as set forth in Seller’s representations and warranties in Article 7
hereof, Seller and its employees, agents, contractors, partners, successors or
assigns (the “Seller Parties”) shall not have and shall not be deemed to have
made any verbal or written representations, warranties, promises or guarantees
(whether express, implied, statutory or otherwise) to Buyer with respect to the
Property, any matter set forth, contained or addressed in the Documents
(including, but not limited to, the accuracy and completeness thereof) or the
results of Buyer’s Inspections or due diligence.

 

(d) As of the Contingency Date, Buyer shall have independently confirmed to its
satisfaction all information that it considers material to its purchase of the
Property. In addition, Buyer expressly understands and acknowledges that it is
possible that unknown Environmental Conditions and liabilities, costs or claims
relating to the Property may exist and that Buyer explicitly took that
possibility into account in determining and agreeing to the Purchase Price, and
that a portion of such consideration, having been bargained for between parties
with the knowledge of the possibility of such unknown liabilities shall be given
in exchange for a full accord and satisfaction and discharge of all liabilities.

 

(e) At Closing, Buyer shall execute and deliver to Seller, a certificate in the
form of Exhibit I attached hereto and incorporated herein by this reference (the
“As-Is Certificate and Agreement”).

 

14



--------------------------------------------------------------------------------

12. Casualty and Condemnation.

 

12.1 Right to Terminate. If, after the date hereof, (a) any portion of the
Property is taken by condemnation or eminent domain (or is the subject of a
pending taking which has not yet been consummated), or (b) any portion of the
Property is damaged or destroyed (excluding routine wear and tear), Seller shall
notify Buyer in writing of such fact promptly after obtaining knowledge thereof.
If the Property is the subject of a Major Casualty/Condemnation that occurs
after the date hereof, Buyer shall have the right to terminate this Agreement by
giving written notice to Seller no later than ten (10) days after the giving of
Seller’s notice, and the Closing Date shall be extended, if necessary, to
provide sufficient time for Buyer to make such election. The failure by Buyer to
so elect in writing to terminate this Agreement within such ten (10) day period
shall be deemed an election not to terminate this Agreement. If this Agreement
is terminated pursuant to this Section 12.1, the Deposit (with all accrued
interest) shall be returned to Buyer and, thereafter, this Agreement shall
terminate and neither party to this Agreement shall have any further rights or
obligations hereunder other than any arising under any section herein which
expressly provides that it shall survive the termination of this Agreement.

 

12.2 Allocation of Proceeds and Awards. If a condemnation or casualty occurs
after the date hereof and this Agreement is not terminated as permitted pursuant
to the terms of Section 12.1, then this Agreement shall remain in full force and
effect, Buyer shall acquire the remainder of the Property upon the terms and
conditions set forth herein and at the Closing:

 

(a) If the awards or proceeds, as the case may be, have been paid to Seller
prior to Closing, Buyer shall receive a credit at Closing equal to (i) the
amount of any such award or proceeds on account of such condemnation or
casualty, plus (ii) if a casualty has occurred and such casualty is an insured
casualty, an amount equal to Seller’s deductible with respect to such casualty,
less (iii) an amount equal to the Seller-Allocated Amounts; and

 

(b) to the extent that such award or proceeds have not been paid to Seller prior
to Closing, (i) if a casualty has occurred and such casualty is an insured
casualty, Buyer shall receive a credit at Closing equal to Seller’s deductible
with respect to such casualty, less an amount equal to the Seller-Allocated
Amounts, and (ii) Seller shall assign to Buyer at the Closing (without recourse
to Seller) the rights to Seller to, and Buyer shall be entitled to receive and
retain, such awards or proceeds; provided, however, that within one (1) day
after receipt of such awards or proceeds, Buyer shall pay to Seller an amount
equal to the Seller-Allocated Amounts not previously paid to Seller.

 

12.3 Waiver. The provisions of this Article 12 supersede the provisions of any
applicable laws with respect to the subject matter of this Article 12.

 

13. Miscellaneous.

 

13.1 Entire Agreement; Modification. This Agreement constitutes the entire
Agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior negotiations, agreements and understandings of the Parties
with respect to the subject matter hereof. All exhibits referred to in this
Agreement are attached hereto and incorporated herein by this reference. This
Agreement may not be amended or otherwise changed except by a writing executed
by both Parties.

 

13.2 Confidentiality. Buyer agrees that the terms and conditions of this
Agreement and any information concerning the Property obtained from Seller will
be used solely for the purpose of evaluating the Property. Unless and until
Buyer has completed the acquisition of the Property, such information will be
kept confidential by Buyer. Seller agrees that the terms and conditions of this
Agreement and any information concerning Buyer’s development plans or other
contemplated work on, development of, or use of the Property shall be used
solely for the purpose of this transaction, and such information shall be kept
confidential by Seller.

 

15



--------------------------------------------------------------------------------

Seller and Buyer understand that each Party may need to disclose such
confidential information or portions thereof to those of their respective
members, managers, directors, officers, employees, affiliates, agents, advisors,
attorneys, accountants, consultants, lenders, investment bankers, investment
partners, financial advisors, investors, joint venture partners, development
partners and developers (collectively, “Representatives”). Prior to any such
disclosure, however, the disclosing Party shall inform such Representatives of
the confidential nature of such information. The Parties also agree to be
responsible for any breach of this statement of confidentiality by them or their
respective Representatives. In the event that either Party or their
Representatives become legally compelled to disclose any of such information,
such Party and its Representatives, as the case may be, shall provide the other
Party with prompt prior written notice of such requirements so that the
disclosing Party may seek a protective order or other appropriate remedy and/or
waive compliance with the terms of this statement of confidentiality. In the
event that Buyer does not purchase the Property, the Parties (and their
Representatives) will promptly return to each other copies of all of such
written information which they have provided to each other or their respective
Representatives, and will destroy all copies of any analysis, compilations,
studies or other documents prepared by or for each Party containing or
reflecting any such information of the other Party. This Section 13.2 shall
survive Closing or termination of this Agreement.

 

13.3 Further Assurances. Each Party shall from and after the date hereof execute
and acknowledge and deliver such further instruments and perform such additional
acts as any other Party may reasonably request to effectuate the intent of this
Agreement; provided, however, that no such request may require any Party to make
any material expenditure.

 

16



--------------------------------------------------------------------------------

13.4 Notices. Any notices, demands or other communications required or permitted
to be given by any provision of this Agreement or which any Party may desire to
give the other shall be given in writing, delivered personally or sent by
certified mail, postage pre-paid, facsimile (with confirmation by overnight
delivery), or by Federal Express or similar generally recognized delivery
service regularly providing proof of delivery, addressed to a Party or Escrow
Holder, at the addresses set forth below, or to such other address as said Party
or Escrow Holder may hereafter or from time to time designate by written notice
to the other Party and Escrow Holder.

 

To Seller:    With a copy to:

Prudential-Bache/Watson & Taylor, Ltd.-2

Two Ravina Drive – 1400

Atlanta, Georgia 30346

Attn: Richard Pulido

Telephone: (770) 395-8432

Telecopier: (770) 392-0944

  

Greenberg Traurig, LLP

2700 Two Commerce Square

2001 Market Street

Philadelphia, PA 19103

Attn: Curtis B. Toll, Esquire

Telephone: (215) 988-7804

Telecopier: (215) 988-7801

To Buyer:    With a copy to:

Recycland, LLC

7811 Norfolk Avenue

Suite 200

Bethesda, MD 20814

Attn: Stuart Schooler

Telephone: (301) 656-1956

Telecopier: (301) 656-8540

  

McKenna, Long & Aldridge LLP

1900 K Street N.W.

Washington, DC 20006

Attn: Dennis A. Davison, Esquire

Telephone: (202) 496-7088

Telecopier: (202) 496-7756

To Escrow Holder:     

Village Settlements, Inc.

Law Offices of Hirschel, Savitz, Parker & Hollman, P.A.

7207 Hanover Parkway, Suite D

Greenbelt, MD 20770

Attn.: David D. Hahn, Esq.

Telephone: (301) 486-0799

Telecopier: (301) 486-7670

 

A copy of any notice, demand or other communication given to or by Escrow Holder
by or to either Party shall be given to the other Party at the same time. Notice
by United States Postal Service or delivery service as provided herein shall be
considered given on the earlier of the date on which said notice is actually
received by the Party to whom such notice is addressed, or as of the date of
delivery, whether accepted or refused, established by the United States Postal
service return receipt or such overnight carrier’s proof of delivery, as the
case may be. Any such notice given by facsimile shall be deemed given upon
transmission as evidenced by the transmission confirmation generated by the
sending fax machine, provided that confirmation by overnight delivery is also
provided.

 

13.5 Computation of Time. All references to a period of “days” shall mean
calendar days unless otherwise specifically set forth herein. If the last day
for any period or any date pursuant to this Agreement is a weekend or holiday,
such last day or date shall automatically be deemed to be the next succeeding
business day. A day shall be construed to be a business day if state government
offices in the state in which the Property is located are open for business on
that day.

 

13.6 Counterparts. This Agreement may be executed in one or more counterparts,
and bear the signature of each Party on a separate counterpart, each of which
when so executed and delivered shall be deemed an original but all of which
taken together shall constitute but one and the same instrument.

 

17



--------------------------------------------------------------------------------

13.7 Time of the Essence. Seller and Buyer hereby acknowledge and agree that
time is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof.

 

13.8 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of Seller and Buyer and their respective successors and assigns.
Buyer may assign its rights, interest or obligations under this Agreement upon
written notice to the Seller to any entity owned or controlled by Buyer or one
or more of its members, but in all events Buyer shall remain fully liable for
the performance of its obligations, including without limitation, the
performance of the Environmental Work and the Buyer indemnification contained in
Section 10.3.4 hereof, after such assignment. Seller may assign any of its
rights hereunder to any financially responsible third party with the prior
written consent of Buyer, which shall not be unreasonably withheld, conditioned
or delayed, whether before or after the Closing.

 

13.9 Enforcement Costs. Should either Party institute any action or proceeding
to enforce any provision of this Agreement, or for damages by reason of an
alleged breach of any provision of this Agreement, or for a declaration of
rights hereunder, the prevailing Party in such action, on trial or appeal, shall
be entitled to receive from the other Party all costs and expenses of such
action or proceeding, including reasonable attorneys’ fees incurred by the
prevailing Party in connection with such action or proceeding. Such costs and
expenses shall include, without limitation, attorneys’ fees, costs and expenses
incurred in trial, on appeal and in post-judgment motions, garnishment, levy and
debtor and third party examinations, discovery, and bankruptcy proceedings. The
terms of this provision shall expressly survive Closing and any termination of
this Agreement.

 

13.10 Waivers. No Party shall be deemed to have waived any right which such
Party has under this Agreement, unless this Agreement expressly provides a
period of time within which such right may be exercised and such period has
expired, or unless such Party has expressly waived the same in writing. The
waiver by either Party of a right, claim or default by the other Party hereunder
shall not be deemed to be a waiver of any other right, claim or default, or any
subsequent default of the same kind. No waiver of a condition shall limit either
Party’s liability for a breach of this Agreement.

 

13.11 No Third Party Beneficiary. Except as otherwise expressly set forth
herein, no term or provision of this Agreement or the exhibits hereto is
intended to or shall be for the benefit of any person or entity not a party
hereto, and no such other person or entity shall have any right or cause of
action hereunder, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over and against any party to this Agreement.

 

13.12 Governing Law. The Parties expressly agree that this Agreement shall be
governed by, interpreted under, and construed and enforced in accordance with
the laws of the State of Maryland, without regard to conflicts of laws
principles.

 

13.13 Construction. Headings at the beginning of each paragraph and subparagraph
are solely for the convenience of the Parties and are not a part of the
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the Parties, but rather as if both Parties had prepared the same. Unless
otherwise indicated, all references to paragraphs and subparagraphs are to this
Agreement. All exhibits referred to in this Agreement are attached and
incorporated by this reference.

 

13.14 Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by Laws.

 

18



--------------------------------------------------------------------------------

13.15 Cumulative Remedies. Except as otherwise expressly provided herein, no
remedy conferred upon a Party in this Agreement is intended to be exclusive of
any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity or by statute.

 

13.16 Maintenance of Property Records. Buyer and Seller both covenant and agree
to maintain in good order financial, maintenance and environmental records
relating to the Property for a period of seven (7) years after the Closing Date.
Upon the request of the other party, either Party shall provide copies of any
documents or files to the other during such period and shall cooperate with the
requesting Party or its designee in the event that such Party is audited by any
federal or state governmental agency with respect to the Property. The
obligations of Buyer and Seller under this Section 13.16 shall expressly survive
Closing.

 

13.17 Escrow Holder.

 

(a) The last Party to execute this Agreement shall, within one (1) business day
after the date of this Agreement, deliver to Escrow Holder and the other Party a
fully executed copy of this Agreement. The Parties shall execute such additional
instructions as may be reasonably requested by Escrow Holder; provided, however,
that any such additional instructions shall not supersede this Agreement and in
any event this Agreement shall control unless specifically specified to the
contrary by a writing executed by both parties hereto. Escrow Holder shall have
no liability relating to the performance of its obligations hereunder, except to
the extent any claim, demand, loss or liability arises out of Escrow Holder’s
gross negligence or willful misconduct. In the event of any dispute between
Buyer and Seller hereunder, Escrow Holder may (a) deliver the Deposit to a court
of competent jurisdiction in the state in which the Property is located;
whereupon Escrow Holder shall have no further obligations hereunder, or
(b) otherwise refuse to act until it receives joint written instructions from
Buyer and Seller. Buyer and Seller jointly and severally agree to and do hereby
indemnify, defend and hold harmless Escrow Holder from any claims, demands or
liabilities arising out of the performance of Escrow Holder’s duties hereunder,
except to the extent the same are caused by or otherwise arise out of the gross
negligence or willful misconduct of Escrow Holder.

 

(b) Actions by Escrow Holder. When Escrow Holder has received all documents and
funds identified in Article 5 and has received a closing statement approved and
signed by Buyer and Seller, and written notification from Buyer and Seller that
all conditions to Closing hereunder have been satisfied, then, and only then,
Escrow Holder shall promptly and concurrently:

 

(i) Release the following documents to be recorded in the following order:
(x) the Deed; then (y) any other documents which the Parties may mutually direct
in writing to be recorded in the Official Records; and, upon recording, obtain
conformed copies of all recorded documents for distribution to the Parties; and
cause applicable documentary or realty transfer taxes to be paid on the
Property.

 

(ii) Disburse all funds deposited with Escrow Holder by Buyer and Seller in
accordance with the closing statement executed by Seller and Buyer and delivered
to Escrow Holder at or prior to Closing.

 

(iii) Direct the Title Company to issue the Title Policy for the Property to
Buyer.

 

(iv) Deliver to each Party fully executed originals of any documents (or copies
thereof, if appropriate) deposited into Escrow by the other Party pursuant
hereto.

 

[SIGNATURES ARE SET FORTH ON THE NEXT PAGE]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates written below.

 

SELLER:    PRUDENTIAL-BACHE/WATSON & TAYLOR,
LTD.-2, a Texas limited partnership Date Executed: November 2,
2005                       

By:   Prudential-Bache Properties, Inc., its Managing General Partner

 

By:  

/s/ Richard Welch

Name:  

Richard Welch

Title:

 

Chairman and CEO

BUYER:    RECYCLAND, LLC, a Delaware limited liability
company Date Executed: November 4, 2005                         

By:  

/s/ Stuart D. Schooler

Name:  

Stuart D. Schooler

Title:  

Managing Member

 

RECEIVED AND ACCEPTED THIS          DAY OF                     , 2005.

 

VILLAGE SETTLEMENTS, INC.,

AS ESCROW HOLDER:

 

By:     Name:     Title:    



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

A. Legal Description of Real Property

 

B. Bill of Sale

 

C. Certificate of Non-Foreign Status

 

D. Assignment of Permits, Licenses, Service Contracts and Other Intangibles

 

E. Assignment of Leases, Rents and Other Income

 

F. Asserted Claims

 

F-1. Prepaid Rents (to be delivered at Closing)

 

G. Leases

 

H. Remedial Action Plan

 

H-1. ATC Agreement

 

H-2. Excluded Matters

 

I. As-Is Certificate and Agreement